       Case 2:20-cv-01074-MHH Document 12 Filed 10/23/20 Page 1 of 11                     FILED
                                                                                 2020 Oct-23 PM 01:16
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


ERC PROPERTIES, LLC,                      }
                                          }
                                          }
       Plaintiff,                         }
                                          }
                                          }
v.                                        }   Case No.: 2:20-cv-01074-MHH
                                          }
                                          }
COUSINS INSURANCE AGENCY,
INC. & EVANSTON INSURANCE
COMPANY,


       Defendants.


                     MEMORANDUM OPINION AND ORDER

      ERC Properties has asked the Court to return this Alabama insurance action

to the Circuit Court of Jefferson County, Alabama. (Doc. 6). One of the defendants,

Evanston Insurance Company, removed the action from state court to federal court

on the basis of diversity jurisdiction. (Doc. 1). Evanston contends that “Cousins

[Insurance Agency] is not required to consent to removal because . . . it is

fraudulently joined in the Complaint.” (Doc. 1, p. 2, n.1). ERC asserts several state

law fraudulent misrepresentation, fraudulent suppression, negligence, and breach of

contract claims against these defendants relating to a commercial insurance policy
                                         1
       Case 2:20-cv-01074-MHH Document 12 Filed 10/23/20 Page 2 of 11




that ERC purchased in October 2018. Evanston contends that ERC fraudulently

joined invalid claims against Cousins (an Alabama citizen), to its claims against

Evanston (an Illinois citizen) to avoid federal jurisdiction. This memorandum

opinion addresses the fraudulent joinder issue.


I.    Background and Procedural History


      ERC Properties bought an Evanston Insurance Company commercial

insurance policy through Cousins Insurance Agency. (Doc. 1-1, p. 3, ¶ 1). The

policy covered “Warehouses” located in Birmingham, Alabama. (Doc. 1-1, p. 3, ¶

1). ERC alleges that the Cousins insurance agent told ERC that the policy’s coverage

limit “was sufficient to cover any and all covered loss damages.” (Doc. 1-1, p. 3, ¶

2).


      Several weeks after buying the Evanston policy, Cousins mailed ERC a

package containing a cover letter stating:

      Enclosed please find the above referenced renewal policy effective
      10.26.2018. Please take a few minutes to review the policy so you will
      be aware of the coverage’s and exclusions that apply.
      Should you have any questions or necessary corrections to the policy,
      please contact me as soon as possible.
(Doc. 1-2, p. 1). The enclosed “Commercial Property Coverage Part Declarations”

included a description of the premises, the coverage provided, a blank spot for

optional coverages, and ERC’s deductible and premium. (Doc. 1-3, pp. 1–2). The

                                             2
       Case 2:20-cv-01074-MHH Document 12 Filed 10/23/20 Page 3 of 11




policy’s “limit of insurance” was $250,000. (Doc. 1-3, p. 1). ERC did not buy

optional coverage from Evanston or supplemental insurance policies from other

insurance companies. (Doc. 1-3, p. 1; Doc. 1-1, p. 3, ¶ 3).


      In August 2019, ERC’s insured building suffered fire damage, and ERC

notified Cousins and Evanston. (Doc. 1-1, p. 3, ¶ 4). Cousins and Evanston told

ERC the fire damage exceeded ERC’s policy limit. (Doc. 1-1, p. 3, ¶ 4). ERC hired

a contractor who estimated the repairs would cost $310,487. (Doc. 1-4, p. 3).

Several months after the fire, ERC asked Evanston why its policy “was non-renewed

as this was our first claim.” (Doc. 1-4, p. 1). In a letter to Evanston, ERC asserted

that Evanston’s “estimate of $81,000.00 +/- does not begin to properly pay for the

loss.” (Doc. 1-4, p. 1). ERC also stated that Evanston’s “actions of non-renewal

without a legitimate basis and failure to pay the true damages has cost us the ability

the obtain new coverage with a damaged building that cannot be repaired under the

estimate you submitted.” (Doc. 1-4, p. 1).


      To resolve its dispute over the coverage available under its Evanston policy,

ERC sued Evanston and Cousins in state court. ERC named Cousins in three of the

four counts in the state court complaint. In Count I, ERC alleges that Cousins, acting

as Evanston’s agent, employee, or representative, “represented to [ERC] that the

coverage limits of the insurance policy being applied for with . . . Evanston was

sufficient to cover any and all covered loss damages under the Evanston policy of
                                         3
        Case 2:20-cv-01074-MHH Document 12 Filed 10/23/20 Page 4 of 11




insurance.” (Doc. 1-1, p. 3, ¶ 2). Based on the representation, ERC bought

Evanston’s policy and “refrained from and did not seek out the insurance coverage

desired from any other insurance source.” (Doc. 1-1, p. 3, ¶ 3). ERC alleges that

based on this fraudulent misrepresentation, it “did not receive the coverage as

represented; . . . did not seek out the desired coverage from another source; . . . [and

was] caused to lose the full use of its business property . . . .” (Doc. 1-1, p. 4, ¶ 9).


       In Count II, ERC alleges that Cousins “fraudulently concealed and/or failed

to disclose to [ERC] that the insurance coverage limits would not be sufficient to

cover any and all covered loss damages under the Evanston policy of insurance as

had been represented to it.” (Doc. 1-1, p. 4, ¶ 11). ERC “acted as a result of the

non-disclosure and/or concealment and changed its position as set forth above.”

(Doc. 1-1, p. 4, ¶ 12). And in Count III, ERC alleges that Cousins “innocently,

recklessly, negligently, or wantonly made the aforementioned misrepresentations

and/or concealed the material facts to and from [ERC] . . . and [was] otherwise

negligent or wanton in [its] dealings with [ERC] . . . .” (Doc. 1-1, p. 5, ¶ 15).1


       For purposes of subject matter jurisdiction, Cousins and ERC are citizens of

Alabama. (Doc. 1, p. 2, ¶¶ 4, 6; Doc. 1-1, p. 2, ¶¶ 1–2). Evanston is a citizen of

1
  Cousins brings a fourth claim against only Evanston. In Count IV, ERC alleges it maintained a
commercial insurance contract with Evanston, it suffered a covered loss, and Evanston breached
the contract by failing to comply with the loss settlement terms and by failing to properly
investigate ERC’s claim. (Doc. 1-1, pp. 5–6, ¶¶ 18–20).

                                              4
       Case 2:20-cv-01074-MHH Document 12 Filed 10/23/20 Page 5 of 11




Illinois. (Doc. 1, p. 2, ¶ 5). Citing 28 U.S.C. § 1441, Evanston removed this action

to federal court because, according to Evanston, a federal court may exercise

jurisdiction over ERC’s state law claims under 28 U.S.C. § 1332 because the amount

in controversy exceeds $75,000, and there is complete diversity of citizenship among

the parties. (Doc. 1, p. 1–2, ¶ 2; Doc. 1, pp. 9–10, ¶ 10). Evanston argues the Court

should disregard Cousins’s citizenship because “even if proven true, the facts alleged

in the Complaint are insufficient to establish a cause of action against Cousins on

any of the fraud claims.” (Doc. 1, p. 3, ¶ 9). Evanston contends that because ERC

was under a duty to read its insurance contract, ERC could not have reasonably relied

on Cousins’s statements, and therefore cannot maintain fraud claims against Cousins

under Alabama law. (Doc. 1, p. 3, ¶ 9).


      ERC disagrees. First, ERC argues Evanston failed to address the general

negligence and wantonness claim ERC asserted against Cousins in Count III. (Doc.

6, p. 3). Second, ERC contends the only document it received that Evanston can

point to as putting ERC on notice is the insurance policy itself. (Doc. 8, p. 9). ERC

states that “[t]here has been no evidence submitted to the Court by . . . Evanston” to

support the assumption that ERC knew or should have known that the $250,000

policy was an inadequate policy to pay for any covered losses to ERC’s building.

(Doc. 8, p. 9). Accordingly, ERC argues that Evanston cannot establish fraudulent



                                          5
        Case 2:20-cv-01074-MHH Document 12 Filed 10/23/20 Page 6 of 11




joinder fails, and in the absence of fraudulent joiner, this Court may not exercise

jurisdiction over ERC’s state law claims. (Docs. 6, 8).


II.    Analysis


       When deciding a motion to remand, “all uncertainties as to removal

jurisdiction are to be resolved in favor of remand.” Scimone v. Carnival Corp., 720

F.3d 876, 882 (11th Cir. 2013) (internal citation omitted). For federal jurisdiction

to exist under 28 U.S.C. § 1332(a), there must be complete diversity of citizenship,

and the amount in controversy must exceed $75,000, exclusive of interest and costs.

28 U.S.C. § 1332(a); Underwriters at Lloyd’s, London v. Osting-Schwinn, 613 F.3d

1079, 1085 (11th Cir. 2010). “[D]iversity jurisdiction is determined at the time of

filing the complaint or, if the case has been removed, at the time of removal.” PTA-

FLA v. ZTE USA, Inc., 844 F.3d 1299, 1306 (11th Cir. 2016).


       Generally, when jurisdiction is lacking because, for example, a defendant is a

citizen of the state in which the plaintiff filed suit, then a district court must remand

the action to state court. 28 U.S.C. § 1441(b)(2). But “if a defendant shows that

‘there is no possibility the plaintiff can establish a cause of action against the resident

defendant,’ then the plaintiff is said to have fraudulently joined the non-diverse

defendant.” Florence v. Crescent Resources, Inc., 484 F.3d 1293, 1297 (11th Cir.

2007) (quoting Henderson v. Washington Nat. Ins. Co., 454 F.3d 1278, 1281 (11th


                                            6
       Case 2:20-cv-01074-MHH Document 12 Filed 10/23/20 Page 7 of 11




Cir. 2006)) (footnote omitted). “In that situation, the federal court must dismiss the

non-diverse defendant and deny any motion to remand the matter back to state

court.” Florence, 484 F.3d at 1297; see also Henderson, 454 F.3d at 1281. The

removing party bears the heavy burden of proving fraudulent joinder. Crowe v.

Coleman, 113 F.3d 1536, 1538 (11th Cir. 1997); see generally Tapscott v. MS Dealer

Serv. Corp., 77 F.3d 1353 (11th Cir. 1996), abrogated on other grounds, Cohen v.

Office Depot, Inc., 204 F.3d 1069 (11th Cir. 2000).


      The United States Court of Appeals for the Eleventh Circuit has identified

three scenarios in which a non-diverse defendant may be fraudulently joined: (1)

“when there is no possibility that the plaintiff can prove a cause of action against the

resident (non-diverse) defendant”; (2) “when there is outright fraud in the plaintiff’s

pleading of jurisdictional facts”; and (3) “where a diverse defendant is joined with a

non-diverse defendant as to whom there is no joint, several or alternative liability

and where the claim against the diverse defendant has no real connection to the claim

against the non-diverse defendant.” Triggs v. John Crump Toyota, Inc., 154 F.3d

1284, 1287 (11th Cir. 1998) (citations omitted). Here, Evanston contends that ERC

“can never prove reasonable reliance and all of [its] claims against Cousins are

barred as a matter of law.” (Doc. 1, pp. 3–4, ¶ 9). Therefore, Evanston must

establish “by clear and convincing evidence that there is no possibility that [ERC]

can establish a cause of action against the resident defendant,” Cousins. Henderson,

                                           7
       Case 2:20-cv-01074-MHH Document 12 Filed 10/23/20 Page 8 of 11




454 F.3d at 1283 (internal citations and quotations omitted).


      To avoid fraudulent joinder, ERC does not have to a have winning case; it

“need only have a possibility of stating a valid cause of action in order for the joinder

to be legitimate.” Triggs, 154 F.3d at 1287. “In making its determination, the district

court must evaluate factual allegations in the light most favorable to the plaintiff and

resolve any uncertainties about the applicable law in the plaintiff’s favor.” Pacheco

de Perez v. AT&T Co., 139 F.3d 1368, 1380 (11th Cir. 1998).


      In Count One, ERC asserts a fraudulent misrepresentation claim against

Cousins. (Doc. 1-1, pp. 3-4, ¶¶ 1-9). Under Alabama law, “[t]he elements of a

fraudulent-misrepresentation claim are: ‘(1) a false representation (2) of a material

existing fact (3) reasonably relied upon by the plaintiff (4) who suffered damage as

a proximate cause of the misrepresentation.’” Sexton v. Bass Comfort Control, Inc.,

63 So. 3d 656, 662 (Ala. Civ. App. 2010) (quoting Padgett v. Hughes, 535 So. 2d

140, 142 (Ala. 1988)).


      ERC alleges Cousins falsely represented the material existing fact that the

Evanston insurance policy would be sufficient to cover any of its covered losses,

that ERC reasonably relied upon Cousins’s statement when it did not seek

supplemental coverage or additional policies, and ERC suffered damage because of

Cousins’s misrepresentation when its insured property suffered fire damage


                                           8
        Case 2:20-cv-01074-MHH Document 12 Filed 10/23/20 Page 9 of 11




exceeding the Evanston policy limit. (Doc. 1-1, pp. 3–4, ¶¶ 2-9). Thus, there is a

possibility that ERC may prove its fraudulent misrepresentation claim against

Cousins. The unadorned $250,000 policy limit which Cousins disclosed to ERC in

November 2018, (Docs. 1-2, 1-3), does not necessarily dispose of the

misrepresentation claim.


       In Count Two, ERC asserts a fraudulent suppression claim against Cousins.

Under Alabama law, “[t]he elements of a claim of fraudulent suppression are: ‘(1) a

duty on the part of the defendant to disclose facts; (2) concealment or nondisclosure

of material facts by the defendant; (3) inducement of the plaintiff to act; (4) action

by the plaintiff to his or her injury.’” Sexton, 63 So. 3d at 662 (quoting DGB, LLC

v. Hinds, 55 So. 3d 218, 231 (Ala. 2010)). 2


       ERC alleges Cousins concealed or did not disclose material facts about the

Evanston insurance policy, and this concealment or nondisclosure led ERC to buy

only the Evanston policy. (Doc. 1-1, p. 4, ¶¶ 10–13). In its motion to remand, ERC

argues Cousins “assum[ed] the duty to adequately insure [ERC’s] building” and

therefore was in a position of superior knowledge to create the duty to disclose.

(Doc. 9, pp. 7–8) (citing Indep. Life & Accident Ins. Co. v. Harrington, 658 So. 2d



2
  Count III appears to be subsumed within the fraudulent misrepresentation and fraudulent
suppression claims. Because the Court will grant the motion to remand, the Court does not address
this claim.
                                               9
         Case 2:20-cv-01074-MHH Document 12 Filed 10/23/20 Page 10 of 11




892, 896 (Ala. 1994) (A duty to disclose arises “where one party has superior

knowledge of a fact and the other party’s having the same knowledge would cause

the other party to take a different course of action.”)). Evanston does not argue that

ERC failed to sufficiently plead Cousins owed ERC a duty. And to resolve ERC’s

motion to remand, the Court only must decide whether ERC may possibly prove its

fraudulent suppression claim against Cousins. Alabama law does not foreclose the

claim.


         The Eleventh Circuit addressed a similar issue in Stillwell v. Allstate Ins. Co.

There, Allstate Insurance argued the plaintiff fraudulently joined the non-diverse

insurance agent that sold him his policy. Stillwell v. Allstate Ins. Co., 663 F.3d 1329,

1331–32 (11th Cir. 2011). The district court denied the plaintiff’s motion to remand,

concluding the plaintiff fraudulently joined non-diverse insurance agent. Stillwell,

663 F.3d at 1332. The Eleventh Circuit contrasted the fraudulent joinder standard

with the standard of review for a Rule 12(b)(6) motion, stating “all that is required

to defeat a fraudulent joinder claim is ‘a possibility of stating a valid cause of

action.’” Stillwell, 663 F.3d at 1333 (quoting Triggs v. John Crump Toyota, Inc.,

154 F.3d 1284, 1287 (11th Cir. 1998)). In concluding the district court erred in

denying the plaintiff’s motion to remand, the Eleventh Circuit concluded “[a]s the

allegations against [the non-diverse insurance agent] state the elements of [the

Georgia state law claims] and give [the defendant] fair notice that it is being sued

                                            10
       Case 2:20-cv-01074-MHH Document 12 Filed 10/23/20 Page 11 of 11




for [breach of those state law claims], it is, at the very least, possible that a . . . state

court would conclude that [plaintiff’s] allegations against [the non-diverse

defendant] satisfied this standard.” Stillwell, 663 F.3d 1334–35.


       Here, ERC’s allegations against Cousins state the elements of Alabama state

law claims for fraudulent misrepresentation and suppression. 3 Cousins is on notice

as to those claims; in fact, Cousins has answered those claims. (See Doc. 1-1, pp.

37-49). Because ERC has sufficiently stated claims against Cousins under Alabama

law, Evanston has not met its burden of establishing fraudulent joinder.


III.   Conclusion


       For the reasons above, the Court grants ERC’s motion to remand. (Doc. 6).

The Court directs the Clerk to please return this action to the Circuit Court of

Jefferson County, Alabama.


       DONE and ORDERED this October 23, 2020.


                                       _________________________________
                                       MADELINE HUGHES HAIKALA
                                       UNITED STATES DISTRICT JUDGE




3
 Given its findings regarding Counts 1 and 2, the Court does not have to consider whether ERC
may state sperate claims under Alabama law for negligent or wanton misrepresentation or
suppression per Count 3.
                                             11
